DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and subject to examination in this Office action.

Claim Objections
Claims 1-10 (preamble) are objected to because of the following informalities: “…self-stage facility…” should be --…self-storage facility…--.  Appropriate correction is required.
Claim 6 is further objected to because it does not end with a period.
Claim 12 is objected to because of the following informalities: claim 12 should depend from claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the word “can” is recited.  Is this word intended to define a required or optional condition?
Regarding claim 10, the phrase “can be” is recited.  Is this phrase intended to define a required or optional condition?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ledoux (U.S. Patent Application Publication No. 2018/0106030).
Regarding independent claim 1, Ledoux clearly describes a self-storage facility, comprising: 
a plurality of storage units that are arrangeable one of adjacent to each other and stacked on top of each other (¶ [0020]; see e.g., Fig. 6).

Regarding claim 2, wherein the plurality of storage units includes at least first storage units of a first length and width and second storage units of a second length and second width (¶ [0021]).

Regarding claim 3, wherein at least two of the first storage units are arranged adjacent to each other on a ground level and the second storage units are one of spaced from the first storage unit and stacked on the first storage units (Fig. 6).

Regarding claim 5, further comprising one of a lift and elevator (¶¶ [0029], [0030] and [0039]).

Regarding claim 7, further comprising a plurality of staircases (i.e., stairway access mechanism AM; Fig. 4).

Regarding claim 8, wherein the storage units each include a plurality of doors (AA; Figure 2) to access the units.

Regarding claim 9, wherein the plurality of storage units includes at least first storage units and second storage units that are one of spaced from each other and abut each other (Fig. 6).

Regarding claim 10, wherein the storage units can be subdivided internally (via dividing wall DW; Figs. 7A, 7B) with access to the inside of each subdivision by a separate door.

Regarding independent method claim 11, Ledoux clearly describes a method of assembling a self-storage facility, the method including: 
providing a plurality of first storage units of a first length and width and a plurality of second storage units of a second length and width (¶¶ [0020], [0021]; Fig. 6)
arranging the first storage units adjacent to each other on a ground level (Fig. 6); 
arranging the second storage units one of spaced from the first storage units on the ground level and stacked on the first units (Fig. 6).

Regarding claim 12, further comprising the step of removing at least one of said first storage units and said second storage units and replacing said unit with another unit (¶ [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Ledoux as applied above, and further in view of Balfantz, III (U.S. Patent Application Publication No. 2013/0025214).
Ledoux does not appear to expressly describe the use of a separate roof structure extending over a space between units.  As evidenced by Balfantz, III, it was old and well-known in the art to utilize a roof (40) extending over a space between containers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a roof over a space between the units to provide covered walkways that protect customers from inclement weather.  
Accordingly, Ledoux as modified by Balfantz, III results in the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Ledoux as applied above, and further in view of Wolgemuth (U.S. Patent Application Publication No. 2005/0055939).
Ledoux does not appear to expressly describe a storefront.  As evidenced by Wolgemuth, it was old and well-known in the art to utilize a storefront (i.e., customer service space 40; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a storefront to provide a retail section with product offerings readily visible for selection, as taught by Wolgemuth (¶ [0012]).
Accordingly, Ledoux as modified by Wolgemuth results in the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635